Title: From Thomas Jefferson to John Stuart, 14 February 1801
From: Jefferson, Thomas
To: Stuart, John



Sir
Washington Feb. 14. 1801.

You were chosen a member of the American philosophical society so long ago as 1797. and as I lived at a distance from Philadelphia, the Secretaries were advised how to address your diploma when it should be filled up. by some accident unexplained to me it seems it has never been forwarded. I did not know this till I recieved it a few days ago. I have the honour now to inclose it. the bones you were so kind as to forward to me, with some supplementary ones I luckily obtained from another gentleman are considered as a valuable deposit in the collection of the society. there are two papers on their subject in their last volume. I am with much respect Sir
Your most obedt. servt

Th: Jefferson

